Sims v Metropolitan Transp. Auth. (2014 NY Slip Op 08589)





Sims v Metropolitan Transp. Auth.


2014 NY Slip Op 08589


Decided on December 9, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2014

Mazzarelli, J.P., Renwick, Andrias, Saxe, Kapnick, JJ.


13741N 152309/13

[*1] Melinda Sims, etc., et al., Plaintiffs-Respondents,
vMetropolitan Transportation Authority, et al., Defendants-Appellants.


Wallace D. Gossett, Brooklyn, for appellants.
Norman A. Kaplan, Great Neck, for respondents.

Order, Supreme Court, New York County (Michael D. Stallman, J.), entered on or about June 3, 2013, which, to the extent appealed from as limited by the briefs, granted petitioners' application for pre-action disclosure of records of "mechanical malfunctions with respect to the movement [and/or] stopping of trains" operating on certain subway tracks within a specified thirteen-hour period, unanimously affirmed, without costs.
There is no reason to alter the court's discretionary determination that petitioners have potentially viable causes of action for negligence and mishandling of decedent's body, and that the information sought would materially assist them in framing their complaint and identifying prospective defendants (see Walker v Sandberg & Sikorski Corp. Firestone, Inc., 102 AD3d 415 [1st Dept 2013]; Champion v Metropolitan Tr. Auth., 70 AD3d 587 [1st Dept 2010]; CPLR 3102[c]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 9, 2014
CLERK